Exhibit 10.3

RIGNET, INC.

OMNIBUS INCENTIVE PLAN

(As Adopted May 8. 2019)

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

1.1 Establishment. The Company hereby establishes an incentive compensation
plan, to be known as the “RigNet, Inc. Omnibus Incentive Plan”, as set forth in
this document. The Plan permits the grant of Incentive Stock Options,
Nonqualified Stock Options, SARs, Restricted Stock, RSUs, Performance Stock
Awards, Performance Unit Awards, Annual Cash Incentive Awards, Other Stock-Based
Awards and Cash-Based Awards. The Plan is effective as of [DATE] (the “Effective
Date”); provided that the Company’s stockholders approve the adoption of the
Plan within twelve (12) months after the date of adoption of the Plan by the
Board.

1.2 Purpose of the Plan. The Plan is intended to advance the best interests of
the Company, its Affiliates and its stockholders by providing those persons who
have substantial responsibility for the management and growth of the Company and
its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates.

1.3 Duration of Plan. The Plan shall continue indefinitely until it is
terminated pursuant to Section 16.1. No Award may be granted under the Plan on
or after the tenth (10th) anniversary of the Effective Date. The applicable
provisions of the Plan will continue in effect with respect to an Award granted
under the Plan for as long as such Award remains outstanding. Notwithstanding
the foregoing, no Incentive Stock Option may be granted under the Plan on or
after the date that is ten (10) years from the earlier of (a) adoption of the
Plan by the Board and (b) the Effective Date.

ARTICLE II

DEFINITIONS

Each word and phrase defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

2.1 “Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization, which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors or comparable individuals of the controlled entity or organization, or
(b) to direct or cause the direction of the management and policies of the
controlled entity or organization, whether through the ownership of voting
securities or by contract or otherwise.

2.2 “Annual Cash Incentive Award” means an Award granted pursuant to Article XI.

2.3 “Authorized Shares” shall have the meaning ascribed to that term in
Section 4.1(a).

2.4 “Award” means, individually or collectively, a grant under the Plan of an
Incentive Stock Option, a Nonqualified Stock Option, a SAR, Restricted Stock, a
RSU, a Performance Stock Award, a Performance Unit Award, an Annual Cash
Incentive Award, an Other Stock-Based Award or a Cash-Based Award, in each case
subject to the terms and provisions of the Plan.

2.5 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.



--------------------------------------------------------------------------------

2.6 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

2.7 “Board” means the board of directors of the Company.

2.8 “Cash-Based Award” means an Award granted pursuant to Article XIII.

2.9 “Change in Control” means (i) a change in ownership occurring as the result
of a person or group acquiring Stock of the Company, which, when combined with
the Stock held by such person or group, constitutes more than eighty percent
(80%) of the total fair market value or total voting power of the Company;
provided the person or group was not considered as owning more than eighty
percent (80%) of the value or voting power prior to the acquisition; (ii) a
change in effective control of the Company occurring as the result of the
replacement of a majority of the members of the Board by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election; or (iii) a change in the
ownership of a substantial portion of the assets of the Company occurring as the
result of a person or group acquiring assets from the Company that have a total
gross fair market value equal to or more than eighty percent (80%) of the total
gross fair market value of all the assets of the Company immediately prior to
such acquisition. The determination of whether a Change of Control has occurred
will be made in accordance with Code Section 409A and the regulations
thereunder.

2.10 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.

2.11 “Committee” means (a) in the case of an Award granted to a Director, the
Board, and (b) in the case of any other Award granted under the Plan, the
Compensation Committee of the Board or, if the Compensation Committee of the
Board chooses to delegate it duties, a committee of at least two (2) persons who
are members of the Compensation Committee of the Board and are appointed by the
Compensation Committee of the Board to administer the Plan. The Board may
appoint a special committee consisting of one or more Directors for the purpose
of granting certain specified Awards under the Plan. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3 of the General Rules and Regulations under the
Exchange Act, the requirements of Rule 16b-3(d)(1) of the General Rules and
Regulations under the Exchange Act with respect to committee action must also be
satisfied.

2.12 “Company” means RigNet, Inc., a Delaware corporation, or any successor (by
reincorporation, merger or otherwise).

2.13 “Director” means a director of the Company who is not an Employee.

2.14 “Disability” or “Disabled” means a determination by the Company’s long-term
disability carrier that a Holder is disabled in accordance with the Company’s
long-term disability insurance plan, provided the definition of disability
applied under such plan complies with the requirements of Treas. Reg.
Section 1.409A-3(i)(4), or, in the case of a Holder who is not covered under
such plan, a determination made by the Social Security Administration that the
Holder is totally disabled.

2.15 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s stockholders.

2.16 “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.

2.17 “Employee” means (a) a person employed by the Company or any Affiliate as a
common law employee, or (b) a person who has agreed to become a common law
employee of the Company or any Affiliate and is expected to become such within
six (6) months from the date of a determination made for purposes of the Plan.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor act.

2.19 “Fair Market Value” of the Stock as of any particular date means,

(a) if the Stock is traded on a stock exchange,

(i) and if the Stock is traded on that date, the closing sale price of the Stock
on that date; or



--------------------------------------------------------------------------------

(ii) and if the Stock is not traded on that date, the closing sale price of the
Stock on the last trading date immediately preceding that date;

as reported on the principal securities exchange on which the Stock is traded;
or

(b) if the Stock is traded in the over-the-counter market,

(i) and if the Stock is traded on that date, the average between the high bid
and low asked price on that date; or

(ii) and if the Stock is not traded on that date, the average between the high
bid and low asked price on the last trading date immediately preceding that
date;

as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a share of Stock at such date
shall be necessary or advisable, the Committee may provide for another method or
means for determining such fair market value, which method or means shall comply
with the requirements of a reasonable valuation method as described under
Section 409A.

2.20 “Fiscal Year” means the calendar year.

2.21 “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Article VI.

2.22 “Holder” means a person who has been granted an Award or any person who is
entitled to receive shares of Stock or cash under an Award.

2.23 “Incentive Stock Option” or “ISO” means an option to purchase Stock granted
pursuant to Article V that is designated as an incentive stock option and that
is intended to satisfy the requirements of section 422 of the Code.

2.24 “Insider” shall mean an individual who is, on the relevant date, an
officer, a Director, or more than ten percent (10%) Beneficial Owner of any
class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

2.25 “Mature Shares” means shares of Stock that the Holder has held for at least
six (6) months.

2.26 “Nonqualified Stock Option” or “NQSO” means a “nonqualified stock option”
to purchase Stock granted pursuant to Article V that does not satisfy the
requirements of section 422 of the Code.

2.27 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.28 “Option Price” shall have the meaning ascribed to that term in Section 5.4.

2.29 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article XII.

2.30 “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain.

2.31 “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.



--------------------------------------------------------------------------------

2.32 “Performance Stock Award” means an Award designated as a performance stock
award granted to a Holder pursuant to Article IX.

2.33 “Performance Unit Award” means an Award designated as a performance unit
award granted to a Holder pursuant to Article IX.

2.34 “Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of Performance Goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.

2.35 “Plan” means the RigNet, Inc. 2019 Omnibus Incentive Plan, as set forth in
this document as it may be amended from time to time.

2.36 “Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VII.

2.37 “Restricted Stock Award” means an authorization by the Committee to issue
or transfer Restricted Stock to a Holder.

2.38 “RSU” means a restricted stock unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.

2.39 “RSU Award” means an Award granted pursuant to Article VIII.

2.40 “SAR” means a stock appreciation right granted under the Plan pursuant to
Article VI.

2.41 “Section 409A” means section 409A of the Code and the regulations and other
guidance promulgated by the United States Department of Treasury and/or the
United States Internal Revenue Service under section 409A of the Code, or any
successor statute.

2.42 “Separation from Service” means, except as otherwise provided in the case
of an ISO in the following sentence of this Section 2.42, the termination of the
Award recipient’s employment or service relationship with the Company and all
Affiliates as determined under Section 409A. “Separation from Service” means, in
the case of an ISO, the termination of the Employee’s employment relationship
with all of the Company, any Parent Corporation, any Subsidiary Corporation and
any parent or subsidiary corporation (within the meaning of section 422(a)(2) of
the Code) of any such corporation that issues or assumes an ISO in a transaction
to which section 424(a) of the Code applies.

2.43 “Stock” means the common stock of the Company, $0.001 par value per share
(or such other par value as may be designated by act of the Company’s
stockholders).

2.44 “Subsidiary Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
the action or transaction, each of the corporations other than the last
corporation in an unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

2.45 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in Section 409A.

2.46 “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article VI herein, the exercise of which shall require
forfeiture of the right to purchase a share of Stock under the related Option
(and when a share of Stock is purchased under the Option, the Tandem SAR shall
similarly be canceled).

2.47 “Ten Percent Stockholder” means an individual, who, at the time the
applicable Option is granted, owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
Parent Corporation or Subsidiary Corporation. An individual shall be considered
as owning the stock owned, directly or indirectly, by or for his or her brothers
and sisters (whether by the whole or half-blood), spouse, ancestors, and lineal
descendants; and stock owned, directly or indirectly, by or for a corporation,
partnership, estate, or trust, shall be considered as being owned
proportionately by or for its stockholders, partners, or beneficiaries.



--------------------------------------------------------------------------------

2.48 “Third Party Service Provider” means any consultant, agent, representative,
advisor, or independent contractor who renders services to the Company or an
Affiliate that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction; and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities, or any
other person as determined by the Committee.

ARTICLE III

ELIGIBILITY

Except as otherwise specified in this Article III, the persons who are eligible
to receive Awards under the Plan are Employees, Directors and Third Party
Service Providers; provided, however, that only those persons who are, on the
dates of grant, employees of the Company or any Parent Corporation or Subsidiary
Corporation are eligible for grants of Incentive Stock Options under the Plan.

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

4.1 Authority to Grant Awards. The Committee may grant Awards to those
Employees, Directors and Third Party Service Providers as the Committee shall
from time to time determine, under the terms and conditions of the Plan. Subject
only to any applicable limitations set out in the Plan, the number of shares of
Stock or other value to be covered by any Award to be granted under the Plan
shall be as determined by the Committee in its sole discretion.

(a) The aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan is 2,175,00 less one share of Stock for every one share
of Stock granted under the RigNet. Inc. 2010 Omnibus Incentive Plan after
December 31, 2018. Upon effectiveness of the Plan, no further awards will be
made under the 2010 Omnibus Incentive Plan. (the “Authorized Shares”).

(b) The aggregate number of shares of Stock with respect to which ISOs may be
granted under the Plan is equal to the Authorized Shares.

(c) The maximum number of shares of Stock with respect to which ISOs may be
granted to an Employee during a Fiscal Year is equal to the Authorized Shares.
The maximum number of shares of Stock with respect to which NQSOs may be granted
to an Employee during a Fiscal Year is equal to the Authorized Shares. The
maximum number of shares of Stock with respect to which SARs may be granted to
an Employee during a Fiscal Year is equal to the Authorized Shares. The maximum
number of shares of Stock with respect to which Performance Stock Awards may be
granted to an Employee during a Fiscal Year is equal to the Authorized Shares.
The maximum number of shares of Stock with respect to which Performance Unit
Awards payable in shares of Stock may be granted to an Employee during a Fiscal
Year is equal to the Authorized Shares. The maximum value of cash with respect
to which Performance Unit Awards payable in cash may be granted to an Employee
during a Fiscal Year, determined as of the dates of grants of the Performance
Unit Awards, is $3,000,000. The maximum amount that may be paid under Annual
Cash Incentive Award(s) granted to an Employee during a Fiscal Year is
$3,000,000.

(d) The aggregate dollar value of shares of Stock that may be granted under the
Plan to any director in any Fiscal Year shall be no more than $300,000;
provided, however, that with respect to any Chairman or Vice Chairman of the
board, that dollar limit shall be $400,000.

(e) Each of the foregoing numerical limits stated in this Section 4.2 shall be
subject to adjustment in accordance with the provisions of Section 4.5.



--------------------------------------------------------------------------------

4.2 Shares That Count Against Limit.

(a) If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will count against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan.

(b) If shares of Stock are tendered in payment of the Option Price of an Option,
such shares of Stock will count against the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan.

(c) To the extent that any outstanding Award is forfeited or cancelled for any
reason or is settled in cash in lieu of shares of Stock, the shares of Stock
allocable to such portion of the Award may again be subject to an Award granted
under the Plan.

(d) When a SAR is settled in shares of Stock, the number of shares of Stock
subject to the SAR under the SAR Award Agreement will be counted against the
aggregate number of shares of Stock with respect to which Awards may be granted
under the Plan as one share for every share subject to the SAR, regardless of
the number of shares used to settle the SAR upon exercise.

(e) The maximum number of shares of Stock available for issuance under the Plan
shall not be reduced to reflect any dividends or Dividend Equivalents that are
reinvested into additional shares of Stock or credited as additional Restricted
Stock, Restricted Stock Units, Performance Shares, or other Stock-Based Awards.

4.3 Non-Transferability. Except as specified in the applicable Award Agreements
or in domestic relations court orders, an Award shall not be transferable by the
Holder other than by will or under the laws of descent and distribution, and
shall be exercisable, during the Holder’s lifetime, only by him or her. Any
attempted assignment of an Award in violation of this Section shall be null and
void. In the discretion of the Committee, any attempt to transfer an Award other
than under the terms of the Plan and the applicable Award Agreement may
terminate the Award.

4.4 Requirements of Law. The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

4.5 Changes in the Company’s Capital Structure.

(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.



--------------------------------------------------------------------------------

(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (i) the number, class
or series and per share price of Stock subject to outstanding Awards under the
Plan shall be appropriately adjusted in such a manner as to entitle a Holder to
receive upon exercise of an Award, for the same aggregate cash consideration,
the equivalent total number and class or series of Stock the Holder would have
received had the Holder exercised his or her Award in full immediately prior to
the event requiring the adjustment; and (ii) the number and class or series of
Stock then reserved to be issued under the Plan shall be adjusted by
substituting for the total number and class or series of Stock then reserved,
that number and class or series of Stock that would have been received by the
owner of an equal number of outstanding shares of Stock of each class or series
of Stock as the result of the event requiring the adjustment.

(c) If while unexercised Awards remain outstanding under the Plan a Change in
Control occurs, then, except as otherwise provided in an Award Agreement or
another agreement between the Holder and the Company (provided that such
exceptions shall not apply in the case of a reincorporation merger), or as a
result of the Committee’s effectuation of one or more of the alternatives
described below, there shall be no acceleration of the time at which any Award
then outstanding may be exercised, and no later than ten (10) days after the
approval by the stockholders of the Company of such Change in Control, the
Committee, acting in its sole and absolute discretion without the consent or
approval of any Holder, shall act to effect one or more of the following
alternatives, which may vary among individual Holders and which may vary among
Awards held by any individual Holder (provided that, with respect to a
reincorporation merger in which Holders of the Company’s ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of ordinary shares of the
successor as the Award was exercisable for ordinary shares of Stock of the
Company):

(1) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per share equal to the excess, if any, of the per share price
offered to stockholders of the Company in connection with such Change in Control
over the exercise prices under such Award for such shares;

(3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Change in Control and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Change in Control, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock; and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

(4) provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when



--------------------------------------------------------------------------------

exercised shall thereafter cover the number and class or series of Stock or
other securities or property (including, without limitation, cash) to which the
Holder would have been entitled pursuant to the terms of the agreement or plan
relating to such Change in Control if, immediately prior to such Change in
Control, the Holder had been the holder of record of the number of shares of
Stock then covered by such Award; or

(5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary to reflect such Change in Control).

Any adjustment effected by the Committee under Section 4.5 shall be designed to
provide the Holder with the intrinsic value of his or her Award, as determined
prior to the Change in Control, or, if applicable, equalize the Fair Market
Value of the Award before and after the Change in Control.

In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.

(d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.

(e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his or
her Restricted Stock appropriately adjusted based on the manner in which the
shares of Stock were adjusted under the terms of the agreement of merger or
consolidation.

(f) The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Awards.

4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the prior written approval of the General Counsel or the Chief Financial
Officer of the Company. Any Holder who makes an election under section 83(b) of
the Code with respect to any Award without the prior written approval of the
General Counsel or the Chief Financial Officer of the Company may, in the
discretion of the Committee, forfeit any or all Awards granted to him or her
under the Plan.

4.7 Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his or her Separation from Service (a) committed a felony or a crime
involving moral turpitude or committed any other act or omission involving
fraud, embezzlement or any other act of dishonesty in the course of his or her
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate; (b) substantially and repeatedly failed to perform duties of the
office held by the Holder as reasonably directed by the Company or an Affiliate;
(c) committed gross negligence or willful misconduct with respect to the Company
or an Affiliate; (d) committed a material breach of any employment agreement
between the Holder and the Company or an Affiliate that is not cured within ten
(10) days after receipt of written notice thereof from the Company or the
Affiliate, as applicable; (e) failed, within ten (10) days after receipt by the
Holder of written notice thereof from the Company or an Affiliate, to correct,
cease or otherwise alter any failure to comply with instructions or other action
or omission which the Board reasonably believes does or may materially or
adversely affect the Company’s or an Affiliate’s business or operations;
(f) committed misconduct which is of



--------------------------------------------------------------------------------

such a serious or substantial nature that a reasonable likelihood exists that
such misconduct will materially injure the reputation of the Company or an
Affiliate; (g) harassed or discriminated against the Company’s or an Affiliate’s
employees, customers or vendors in violation of the Company’s policies with
respect to such matters; (h) misappropriated funds or assets of the Company or
an Affiliate for personal use or willfully violated the Company policies or
standards of business conduct as determined in good faith by the Board;
(i) failed, due to some action or inaction on the part of the Holder, to have
immigration status that permits the Holder to maintain full-time employment with
the Company or an Affiliate in the United States in compliance with all
applicable immigration law; (j) disclosed trade secrets of the Company or an
Affiliate, then as of the date the Committee makes its finding, any Awards
awarded to the Holder that have not been exercised by the Holder (including all
Awards that have not yet vested) will be forfeited to the Company. The findings
and decision of the Committee or the Board, if applicable, with respect to such
matter, including those regarding the acts of the Holder and the damage done to
the Company, will be final for all purposes. No decision of the Committee,
however, will affect the finality of the discharge of the individual by the
Company or an Affiliate.

4.8 Forfeiture Events. The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Separation from Service for cause, Separation from
Service for any other reason, violation of material policies of the Company and
its Affiliates, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Holder, or other conduct by the Holder that is
detrimental to the business or reputation of the Company and its Affiliates.

4.9 Award Agreements. Each Award shall be embodied in a written Award Agreement
that shall be subject to the terms and conditions of the Plan. The Award
Agreement shall be signed by an executive officer of the Company, other than the
Holder, on behalf of the Company, and may be signed by the Holder to the extent
required by the Committee. The Award Agreement may specify the effect of a
change in control of the Company on the Award. The Award Agreement may contain
any other provisions that the Committee in its discretion shall deem advisable
which are not inconsistent with the terms and provisions of the Plan.

4.10 Amendments of Award Agreements. The terms of any outstanding Award under
the Plan may be amended from time to time by the Committee in its discretion in
any manner that it deems appropriate and that is consistent with the terms of
the Plan or necessary to implement the requirements of the Plan. However, no
such amendment shall adversely affect in a material manner any right of a Holder
without his or her written consent. Except as specified in Section 4.5(b), the
Committee may not directly or indirectly lower the exercise price of a
previously granted Option or the grant price of a previously granted SAR.

4.11 Rights as Stockholder. A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, a SAR, an RSU, a Performance Unit,
or an Other Stock-Based Award payable in Stock until the date, if any, such
Stock is issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.

4.12 Issuance of Shares of Stock. Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.

4.13 Restrictions on Stock Received. The Committee may impose such conditions
and/or restrictions on any shares of Stock issued pursuant to an Award as it may
deem advisable or desirable. These restrictions may include, but shall not be
limited to, a requirement that the Holder hold the shares of Stock for a
specified period of time.

4.14 Compliance With Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. The Plan and each Award
Agreement under the Plan that is intended to comply the requirements of
Section 409A shall be construed and interpreted in accordance with such intent.
If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a Holder
to become subject to additional taxes under Section 409A, then unless the
Committee specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder. The exercisability of an Option or a SAR
shall not be extended to the extent that such extension would subject the Holder
to additional taxes under Section 409A.



--------------------------------------------------------------------------------

Although the Company will use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under the Plan is not warranted or guaranteed. Neither the
Company, its Affiliates nor their respective directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by a Holder (or any other individual claiming a benefit
through Holder) as a result of the Plan.

4.15 Date of Grant. The date on which an option or SAR is granted shall be the
date the Company completes the corporate action constituting an offer of stock
for sale to a Holder under the terms and conditions of the Option or SAR;
provided that such corporate action shall not be considered complete until the
date on which the maximum number of shares that can be purchased under the
Option and the minimum Option price are fixed or determinable. If the corporate
action contemplates an immediate offer of stock for sale to a class of
individuals, then the date of the granting of an Option is the time or date of
that corporate action, if the offer is to be made immediately. If the corporate
action contemplates a particular date on which the offer is to be made, then the
date of grant is the contemplated date of the offer.

4.16 Source of Shares Deliverable Under Awards. Any shares of Stock delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued shares of Stock or of treasury shares of Stock.

ARTICLE V

OPTIONS

5.1 Authority to Grant Options. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Options under the
Plan to eligible persons in such number and upon such terms as the Committee
shall determine; provided that ISOs may be granted only to eligible Employees of
the Company or of any Parent Corporation or Subsidiary Corporation (as permitted
by section 422 of the Code and the regulations thereunder).

5.2 Type of Options Available. Options granted under the Plan may be NQSOs or
ISOs.

5.3 Option Agreement. Each Option grant under the Plan shall be evidenced by an
Award Agreement that shall specify (a) whether the Option is intended to be an
ISO or an NQSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of shares of Stock to which the Option pertains, (e) the exercise
restrictions, if any, applicable to the Option, and (f) such other provisions as
the Committee shall determine that are not inconsistent with the terms and
provisions of the Plan. Notwithstanding the designation of an Option as an ISO
in the applicable Award Agreement for such Option, to the extent the limitations
of Section 5.11 of the Plan are exceeded with respect to the Option, the portion
of the Option in excess of the limitation shall be treated as a NQSO. An Option
granted under the Plan may not be granted with any Dividend Equivalents rights.

5.4 Option Price. The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than one hundred percent (100%) of
the Fair Market Value of the shares of Stock on the date the Option is granted;
provided, however, if the Option is an ISO granted to a Ten Percent Stockholder,
the Option Price must not be less than one hundred ten percent (110%) of the
Fair Market Value of the shares of Stock on the date the ISO is granted. Subject
to the limitations set forth in the preceding sentences of this Section 5.4, the
Committee shall determine the Option Price for each grant of an Option under the
Plan.

5.5 Duration of Option. An Option shall not be exercisable after the earlier of
(a) the general term of the Option specified in the applicable Award Agreement
(which shall not exceed ten years, or, in the case of a Ten Percent Stockholder,
no ISO shall be exercisable later than the fifth (5th) anniversary of the date
of its grant), or (b) the period of time specified in the applicable Award
Agreement that follows the Holder’s Separation from Service.

5.6 Amount Exercisable. Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Award Agreement in
its sole discretion.

5.7 Exercise of Option.

(a) General Method of Exercise. Subject to the terms and provisions of the Plan
and the applicable Award Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee. Except in the case of exercise by a third party broker or through
a net exercise as provided below, in order for the notice to be effective the
notice must be accompanied by payment of the



--------------------------------------------------------------------------------

Option Price by any combination of the following in accordance with the
applicable Award Agreement: (v) cash, certified check, bank draft or postal or
express money order for an amount equal to the Option Price under the Option;
(w) Mature Shares with a Fair Market Value on the date of exercise equal to the
Option Price under the Option; (x) an election to make a cashless exercise
through a registered broker-dealer; (y) an election to affect a net exercise
directing the Company to reduce the number of shares of Stock that will be
delivered pursuant to the exercise of the Option; or (z) except as specified
below, any other form of payment which is acceptable to the Committee. If Mature
Shares are used for payment by the Holder, the aggregate Fair Market Value of
the shares of Stock tendered must be equal to or less than the aggregate Option
Price of the shares of Stock being purchased upon exercise of the Option, and
any difference must be paid by cash, certified check, bank draft or postal or
express money order payable to the order of the Company.

If, at the time of receipt by the Company or its delegate of such written
notice, (i) the Company has unrestricted surplus in an amount not less than the
Option Price of such shares of Stock; (ii) all accrued cumulative preferential
dividends and other current preferential dividends on all outstanding shares of
preferred stock of the Company have been fully paid; (iii) the acquisition by
the Company of its own shares of Stock for the purpose of enabling such Holder
to exercise such Option is otherwise permitted by applicable law, does not
require any vote or consent of any stockholder of the Company and does not
violate the terms of any agreement to which the Company is a party or by which
it is bound, and (iv) there shall have been adopted, and there shall be in full
force and effect, a resolution of the Board authorizing the acquisition by the
Company of its own shares of stock for such purpose, then such Holder may
deliver to the Company, in payment of the Option Price of the shares of Stock
with respect to which such Option is exercised, (x) certificates registered in
the name of such Holder that represent a number of shares of stock legally and
beneficially owned by such Holder and having a Fair Market Value on the date of
receipt by the Company or its delegate of such written notice that is not
greater than the Option Price of the shares of Stock with respect to which such
Option is to be exercised, such certificates to be accompanied by stock powers
duly endorsed in blank by the record holder of the shares of Stock represented
by such certificates, with the signature of such record holder guaranteed by a
national banking association, and (y) if the Option Price of the shares of Stock
with respect to which such Option is to be exercised exceeds such Fair Market
Value, a cashier’s check drawn on a national banking association and payable to
the order of the Company, in an amount, in United States dollars, equal to the
amount of such excess. Notwithstanding the provisions of the immediately
preceding sentence, the Committee, in its sole discretion, may refuse to accept
shares of Stock in payment of the Option Price of the shares of Stock with
respect to which such Option is to be exercised and, in that event, any
certificates representing shares of Stock that were received by the Company or
its delegate with such written notice shall be returned to such Holder, together
with notice by the Company or its delegate to such Holder of the refusal of the
Committee to accept such shares of Stock. If, at the expiration of seven
(7) business days after the delivery to such Holder of such written notice from
the Company or its delegate, such Holder shall not have delivered to the Company
or its delegate a cashier’s check drawn on a national banking association and
payable to the order of the Company in an amount, in United States dollars,
equal to the Option Price of the shares of Stock with respect to which such
Option is to be exercised, such written notice from the Holder to the Company or
its delegate shall be ineffective to exercise such Option.

(b) Issuance of Shares. Subject to Section 4.3 and Section 5.7(c), as promptly
as practicable after receipt of written notification and payment, in the form
required by Section 5.7(a), of an amount of money necessary to satisfy any
withholding tax liability that may result from the exercise of such Option, the
Company shall deliver to the Holder certificates for the number of shares with
respect to which the Option has been exercised, issued in the Holder’s name.
Delivery of the shares shall be deemed effected for all purposes when a stock
transfer agent of the Company shall have deposited the certificates in the
United States mail, addressed to the Holder, at the address specified by the
Holder or shall have transferred to the account designated by the Holder to
which the shares of Stock represented by book or electronic entry are to be
delivered.

(c) Cashless Exercise and Net Exercise. The Committee may permit a Holder to
elect to pay the Option Price and any applicable tax withholding resulting from
such exercise by (i) authorizing a third-party broker to sell all or a portion
of the shares of Stock acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the Option Price and
any applicable federal, state, local and foreign tax withholding resulting from
such exercise; or (ii) directing the Company to reduce the number of shares of
Stock that will be delivered pursuant to the exercise of the Option.

(d) Limitations on Exercise Alternatives. Except in the event the Option Price
is paid pursuant to Section 5.7(c), the Committee shall not permit a Holder to
pay such Holder’s Option Price upon the exercise of an Option by using shares of
Stock other than Mature Shares. An Option may not be exercised for a fraction of
a share of Stock.



--------------------------------------------------------------------------------

5.8 Transferability—Incentive Stock Options. Notwithstanding anything in the
Plan or an Award Agreement to the contrary, no ISO granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, and all ISOs
granted to an Employee under this Article V shall be exercisable during his or
her lifetime only by such Employee.

5.9 Notification of Disqualifying Disposition. If any Employee shall make any
disposition of shares of Stock issued pursuant to the exercise of an ISO under
the circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Employee shall notify the Company of such
disposition within ten (10) days thereof.

5.10 No Rights as Stockholder. A Holder of an Option shall not have any rights
as a stockholder with respect to Stock covered by an Option until the date a
stock certificate for such Stock is issued by the Company; and, except as
otherwise provided in Section 4.5, no adjustment for dividends, or otherwise,
shall be made if the record date therefor is prior to the date of issuance of
such certificate.

5.11 $100,000 Limitation on ISOs. To the extent that the aggregate Fair Market
Value of shares of Stock with respect to which ISOs first become exercisable by
a Holder in any calendar year exceeds $100,000, taking into account both shares
of Stock subject to ISOs under the Plan and Stock subject to ISOs under all
other plans of the Company, such Options shall be treated as NQSOs. For this
purpose, the “Fair Market Value” of the shares of Stock subject to Options shall
be determined as of the date the Options were awarded. In reducing the number of
Options treated as ISOs to meet the $100,000 limit, the most recently granted
Options shall be reduced first. To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Stock
are to be treated as shares acquired pursuant to the exercise of an ISO.

5.12 Separation from Service. Each Award Agreement shall set forth the extent to
which the Holder of an Option shall have the right to exercise the Option
following the Holder’s Separation from Service. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Options issued pursuant to the Award Agreement or the Plan, and may reflect
distinctions based on the reasons for termination.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Authority to Grant SAR Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine. Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Holder and, consistent with the provisions of the Plan, in determining the terms
and conditions pertaining to such SARs.

6.2 Type of Stock Appreciation Rights Available. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.

6.3 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one share of the Stock on the date of exercise, over (b) the grant price of the
SAR, which shall not be less than one hundred percent (100%) of the Fair Market
Value of one share of the Stock on the date of grant of the SAR. The grant price
of Tandem SARs shall be equal to the Option Price of the related Option. A SAR
granted under the Plan may not be granted with any Dividend Equivalents rights.

6.4 SAR Agreement. Each Award of SARs granted under the Plan shall be evidenced
by an Award Agreement that shall specify (a) the grant price of the SAR, (b) the
term of the SAR, (c) the vesting and termination provisions of the SAR, and
(d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.

6.5 Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided that no SAR shall be exercisable
on or after the tenth (10th) anniversary date of its grant. Notwithstanding any
other provision of this Plan to the contrary, with respect to a Tandem SAR
granted in connection with an ISO: (a) the Tandem SAR will expire no later than
the expiration of the underlying ISO; (b) the value of the payout with respect
to the Tandem SAR



--------------------------------------------------------------------------------

may be for no more than one hundred percent (100%) of the excess of the Fair
Market Value of the shares of Stock subject to the underlying ISO at the time
the Tandem SAR is exercised over the Option Price of the underlying ISO; and
(c) the Tandem SAR may be exercised only when the Fair Market Value of the
shares of Stock subject to the ISO exceeds the Option Price of the ISO.

6.6 Exercise of Freestanding SARs. Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Freestanding SARs may be exercised in
whole or in part from time to time by the delivery of written notice in the
manner designated by the Committee stating (a) that the Holder wishes to
exercise such SAR on the date such notice is so delivered, (b) the number of
shares of Stock with respect to which the SAR is to be exercised, and (c) the
address to which the payment due under such SAR should be delivered. In
accordance with applicable law, a Freestanding SAR may be exercised upon
whatever additional terms and conditions the Committee, in its sole discretion,
imposes.

6.7 Exercise of Tandem SARs. Subject to the terms and provisions of the Plan and
the applicable Award Agreement, Tandem SARs may be exercised for all or part of
the shares of Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option and by the
delivery of written notice in the manner designated by the Committee stating
(a) that the Holder wishes to exercise such SAR on the date such notice is so
delivered, (b) the number of shares of Stock with respect to which the SAR is to
be exercised, and (c) the address to which the payment due under such SAR should
be delivered. A Tandem SAR may be exercised only with respect to the shares of
Stock for which its related Option is then exercisable. In accordance with
applicable law, a Tandem SAR may be exercised upon whatever additional terms and
conditions the Committee, in its sole discretion, imposes.

6.8 Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in Stock of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee’s determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.

6.9 Separation from Service. Each Award Agreement shall set forth the extent to
which the Holder of a SAR shall have the right to exercise the SAR following the
Holder’s Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee, may be included in the Award Agreement entered
into with the Holder, need not be uniform among all SARs issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination or
severance.

6.10 Nontransferability of SARs. Except as otherwise provided in a Holder’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Holder’s Award Agreement, all SARs granted to a Holder under the Plan shall
be exercisable during his or her lifetime only by the Holder, and after that
time, by the Holder’s heirs or estate. Any attempted assignment of a SAR in
violation of this Section 6.10 shall be null and void.

6.11 No Rights as Stockholder. A grantee of a SAR award, as such, shall have no
rights as a stockholder.

6.12 Restrictions on Stock Received. The Committee may impose such conditions
and/or restrictions on any shares of Stock received upon exercise of a SAR
granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Holder hold the shares of Stock received upon exercise of a SAR for a specified
period of time.

ARTICLE VII

RESTRICTED STOCK AWARDS

7.1 Restricted Stock Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may make Awards of Restricted
Stock under the Plan to eligible persons in such number and upon such terms as
the Committee shall determine. The amount of, the vesting, forfeiture and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting, forfeiture or transferability restrictions on a Holder’s rights with
respect to Restricted Stock, the Committee may issue such instructions to the
Company’s share transfer agent in connection therewith as it deems appropriate.
The Committee may also cause the certificate for shares of Stock issued pursuant
to a Restricted Stock Award to be imprinted with any legend which counsel for
the



--------------------------------------------------------------------------------

Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.

7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, forfeiture and
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

7.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the Holder’s name and bear a restrictive legend to the effect that ownership
of such Restricted Stock, and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
the applicable Award Agreement. Such certificates shall be deposited by the
recipient with the Secretary of the Company or such other officer or agent of
the Company as may be designated by the Committee, together with all stock
powers or other instruments of assignment, each endorsed in blank, which will
permit transfer to the Company of all or any portion of the Restricted Stock
which shall be forfeited in accordance with the Plan and the applicable Award
Agreement.

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

8.1 Authority to Grant RSU Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting, forfeiture and the
transferability restrictions applicable to any RSU Award shall be determined by
the Committee in its sole discretion. The Committee shall maintain a bookkeeping
ledger account, which reflects the number of RSUs credited under the Plan for
the benefit of a Holder.

8.2 RSU Award. An RSU Award shall be similar in nature to a Restricted Stock
Award except that no shares of Stock are actually transferred to the Holder
until a later date specified in the applicable Award Agreement. Each RSU shall
have a value equal to the Fair Market Value of a share of Stock.

8.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award Agreement
that contains any Substantial Risk of Forfeiture, transferability and forfeiture
restrictions, form and time of payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify.

8.4 Dividend Equivalents. An Award Agreement for an RSU Award may specify that
the Holder shall be entitled to the payment of Dividend Equivalents under the
Award.

8.5 Form of Payment Under RSU Award. Payment under an RSU Award shall be made in
cash, shares of Stock or any combination thereof, as specified in the applicable
Award Agreement.

8.6 Time of Payment Under RSU Award. A Holder’s payment under an RSU Award shall
be made at such time as is specified in the applicable Award Agreement. The
Award Agreement shall specify that the payment will be made (a) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture, or (b) as otherwise designated by the Committee.

8.7 Holder’s Rights as Stockholder. Each recipient of an RSU Award shall have no
rights of a stockholder with respect to the Holder’s RSUs. A Holder shall have
no voting rights with respect to any RSU Awards.



--------------------------------------------------------------------------------

ARTICLE IX

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

9.1 Authority to Grant Performance Stock Awards and Performance Unit Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Performance Stock Awards and Performance Unit
Awards under the Plan to eligible persons in such amounts and upon such terms as
the Committee shall determine. The amount of, the vesting, forfeiture and the
transferability restrictions applicable to any Performance Stock Award or
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine; provided, however, that (a) the
performance period for any Performance Stock Award or Performance Unit Award
shall not be less than one (1) year, and (b) the Performance Goals must be
established in writing by the Committee not later than ninety (90) days after
the beginning of the performance period (but in no event after the outcome is
substantially certain). If the Committee imposes vesting or transferability
restrictions on a Holder’s rights with respect to Performance Stock Award or
Performance Unit Awards, the Committee may issue such instructions to the
Company’s share transfer agent in connection therewith as it deems appropriate.
The Committee may also cause the certificate for shares of Stock issued pursuant
to a Performance Stock Award or Performance Unit Award to be imprinted with any
legend which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable to comply with applicable law.

9.2 Performance Goals. The Performance Goals upon which the payment or vesting
of an Award may be based on one or more of the following business criteria that
apply to the Holder, one or more business units or subsidiaries of the Company,
or the Company as a whole: earnings, earnings before interest and taxes,
earnings before interest, taxes, depreciation, and amortization, earnings before
any one of, or combination of two or more of, interest, taxes, depreciation,
amortization and/or any other financial adjustment to earnings set forth in the
Company’s audited financial statements that is allowed under generally accepted
accounting principles, adjusted earnings before interest, taxes, depreciation
and amortization, net earnings, earnings per share, earnings per share growth,
economic value added, economic value, operating profits, net operating profit,
net profits, profit return, gross margin, profit margins, profit before tax,
operating margin, cash return on capitalization, operating expense, operating
expense as a percentage of revenue, revenue, increase in revenue, revenue ratios
(including per employee or per customer), net revenue, billings, net income,
stock price, market share, return on equity, return on assets, return on
capital, return on capital compared to cost of capital, return on capital
employed, return on invested capital, debt to capital ratio, total stockholder
return, stockholder return, stockholder value, growth in stockholder value
relative to a pre-determined index, financial return ratio, operating income,
cash flow, net cash flow, cash flow from operations, free cash flow, cash value
added performance, cost reductions, cost ratios (per employee or per customer),
proceeds from dispositions, project completion time and budget goals, net cash
flow before financing activities, customer growth, total market value, or people
value added. The Committee may select one criterion or multiple criteria for
measuring performance. Goals may be based on subjective performance criteria,
provided the subjective criteria are bona fide and relate to the performance of
the Holder or of the group that includes the Holder. Goals may also be based on
performance relative to a peer group of companies. Unless otherwise stated, such
a Performance Goal need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria). Prior to the payment of any compensation based on
the achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock or Performance Unit Awards made
pursuant to the Plan shall be determined by the Committee.

9.3 Written Agreement. Each Performance Stock Award or Performance Unit Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

9.4 Form of Payment Under Performance Unit Award. Payment under a Performance
Unit Award shall be made in cash, shares of Stock or any combination thereof, as
specified in the applicable Award Agreement.

9.5 Time of Payment Under Performance Unit Award. A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture, or (b) as otherwise designated by the Committee.



--------------------------------------------------------------------------------

9.6 Holder’s Rights as Stockholder With Respect to a Performance Stock Award.
Subject to the terms and conditions of the Plan, each Holder of a Performance
Stock Award shall have all the rights of a stockholder with respect to the
shares of Stock issued to the Holder pursuant to the Award during any period in
which such issued shares of Stock are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such shares of Stock.

9.7 Dividend Equivalents. An Award Agreement for a Performance Unit Award may
specify that the Holder shall be entitled to the payment of Dividend Equivalents
under the Award.

ARTICLE X

DIRECTOR AWARDS

All Awards to Directors shall be determined by the Board.

ARTICLE XI

ANNUAL CASH INCENTIVE AWARDS

11.1 Authority to Grant Annual Cash Incentive Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Annual Cash Incentive Awards under the Plan upon such terms as the
Committee shall determine. Subject to the following provisions in this
Article XI, the amount of any Annual Cash Incentive Awards shall be based on the
attainment of such Performance Goals as the Committee may determine and the
term, conditions and limitations applicable to any Annual Cash Incentive Awards
made pursuant to the Plan shall be determined by the Committee.

11.2 Written Agreement. Each Annual Cash Incentive Award shall be evidenced by
an Award Agreement that contains any vesting, transferability restrictions and
other provisions not inconsistent with the Plan as the Committee may specify.

11.3 Form of Payment Under Annual Cash Incentive Award. Payment under an Annual
Cash Incentive Award shall be made in cash.

11.4 Time of Payment Under Annual Cash Incentive Award. A Holder’s payment under
an Annual Cash Incentive Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the Annual
Cash Incentive Award payment is no longer subject to a Substantial Risk of
Forfeiture, or (b) as otherwise designated by the Committee.

ARTICLE XII

OTHER STOCK-BASED AWARDS

12.1 Authority to Grant Other Stock-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted shares of Stock) under the Plan to eligible persons in
such number and upon such terms as the Committee shall determine. Such Awards
may involve the transfer of actual shares of Stock to Holders, or payment in
cash or otherwise of amounts based on the value of shares of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.

12.2 Value of Other Stock-Based Award. Each Other Stock-Based Award shall be
expressed in terms of shares of Stock or units based on shares of Stock, as
determined by the Committee.

12.3 Payment of Other Stock-Based Award. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash, shares of Stock or any combination thereof, as the Committee
determines.



--------------------------------------------------------------------------------

12.4 Separation from Service. The Committee shall determine the extent to which
a Holder’s rights with respect to Other Stock-Based Awards shall be affected by
the Holder’s Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee and need not be uniform among all Other
Stock-Based Awards issued pursuant to the Plan.

12.5 Time of Payment of Other Stock-Based Award. A Holder’s payment under an
Other Stock-Based Award shall be made at such time as is specified in the
applicable Award Agreement. If a payment under the Award Agreement is subject to
Section 409A, the Award Agreement shall specify that the payment will be made
(a) by a date that is no later than the date that is two and one-half (2 1/2)
months after the end of the calendar year in which the Other Stock-Based Award
payment is no longer subject to a Substantial Risk of Forfeiture, or (b) as
otherwise designated by the Committee.

ARTICLE XIII

CASH-BASED AWARDS

13.1 Authority to Grant Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Cash-Based Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine.

13.2 Value of Cash-Based Award. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee.

13.3 Payment of Cash-Based Award. Payment, if any, with respect to a Cash-Based
Award shall be made in accordance with the terms of the Award, in cash.

13.4 Time of Payment of Cash-Based Award. Payment under a Cash-Based Award shall
be made at such time as is specified in the applicable Award Agreement. If a
payment under the Award Agreement is subject to Section 409A, the Award
Agreement shall specify that the payment will be made (a) by a date that is no
later than the date that is two and one-half (2 1/2) months after the end of the
calendar year in which the Cash-Based Award payment is no longer subject to a
Substantial Risk of Forfeiture, or (b) as otherwise designated by the Committee.

13.5 Separation from Service. The Committee shall determine the extent to which
a Holder’s rights with respect to Cash-Based Awards shall be affected by the
Holder’s Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee and need not be uniform among all Cash-Based
Awards issued pursuant to the Plan.

ARTICLE XIV

SUBSTITUTION AWARDS

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become a subsidiary of the Company. The terms
and conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted. If shares of Stock are
issued under the Plan with respect to an Award granted under this Article such
shares of Stock will not count against the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan.

ARTICLE XV

ADMINISTRATION

15.1 Awards. The Plan shall be administered by the Committee or, in the absence
of the Committee or in the case of awards issued to Directors, the Plan shall be
administered by the Board. The members of the Committee (that is not itself the
Board) shall serve at the discretion of the Board. The Committee shall have full
and exclusive power and authority to administer the Plan and to take all actions
that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.



--------------------------------------------------------------------------------

15.2 Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business relating to
the Plan or Awards made under the Plan, and the vote of a majority of those
members present at any meeting shall decide any question brought before that
meeting. Any decision or determination reduced to writing and signed by a
majority of the members shall be as effective as if it had been made by a
majority vote at a meeting properly called and held. All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee. No member of the Committee shall be liable
for any act or omission of any other member of the Committee or for any act or
omission on his or her own part, including but not limited to the exercise of
any power or discretion given to him or her under the Plan, except those
resulting from his or her own willful misconduct. In carrying out its authority
under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities to (a) determine the persons to whom and the time or times at which
Awards will be made; (b) determine the number and exercise price of shares of
Stock covered in each Award subject to the terms and provisions of the Plan;
(c) determine the terms, provisions and conditions of each Award, which need not
be identical and need not match the default terms set forth in the Plan;
(d) accelerate the time at which any outstanding Award will vest; (e) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
and (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.

The Committee may make an Award to an individual who the Company expects to
become an Employee of the Company or any of its Affiliates within six (6) months
after the date of grant of the Award, with the Award being subject to and
conditioned on the individual actually becoming an Employee within that time
period and subject to other terms and conditions as the Committee may establish.

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate to one
or more of its members or to one or more officers of the Company, and/or its
Affiliates or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any person to whom it has
delegated duties or powers as aforesaid may employ one or more persons to render
advice with respect to any responsibility the Committee or such person may have
under the Plan. The Committee may, by resolution, authorize one or more officers
of the Company to do one or more of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; (b) designate
Third Party Service Providers to be recipients of Awards; and (c) determine the
size of any such Awards; provided, however, (i) the Committee shall not delegate
such responsibilities to any such officer for Awards granted to an Employee that
is considered an Insider; (ii) the resolution providing such authorization sets
forth the total number of Awards such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Committee regarding the nature and
scope of the Awards granted pursuant to the authority delegated. The Committee
may employ attorneys, consultants, accountants, agents, and other persons, any
of whom may be an Employee, and the Committee, the Company, and its officers and
Board shall be entitled to rely upon the advice, opinions, or valuations of any
such persons.

15.3 Decisions Binding. All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its Affiliates, its stockholders, Holders and the estates and
beneficiaries of Holders.

15.4 No Liability. Under no circumstances shall the Company, its Affiliates, the
Board or the Committee incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company’s,
its Affiliates’, the Committee’s or the Board’s roles in connection with the
Plan.



--------------------------------------------------------------------------------

ARTICLE XVI

AMENDMENT OR TERMINATION OF PLAN

16.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 16.2, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and the Committee may, at any time and
from time to time, alter, amend, modify, suspend, or terminate any Award
Agreement in whole or in part; provided, however, that, without the prior
approval of the Company’s stockholders and except as provided in Section 4.5,
the Committee shall not directly or indirectly lower the Option Price of a
previously granted Option or the grant price of a previously granted SAR, cancel
a previously granted Option or previously granted SAR for a payment of cash or
other property if the aggregate fair market value of such Award is less than the
aggregate Option Price of such Award in the case of an Option or the aggregate
grant price of such Award in the case of a SAR, and no amendment of the Plan
shall be made without stockholder approval if stockholder approval is required
by applicable law or stock exchange rules.

16.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.

ARTICLE XVII

MISCELLANEOUS

17.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

17.2 No Employment Obligation. The granting of any Award shall not constitute an
employment or service contract, express or implied, and shall not impose upon
the Company or any Affiliate any obligation to employ or continue to employ, or
to utilize or continue to utilize the services of, any Holder. The right of the
Company or any Affiliate to terminate the employment of, or the provision of
services by, any person shall not be diminished or affected by reason of the
fact that an Award has been granted to him, and nothing in the Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
its Affiliates to terminate any Holder’s employment or service relationship at
any time or for any reason not prohibited by law.

17.3 Tax Withholding. The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Holder any sums required by federal,
state, local or foreign tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within one day after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of shares of Stock issued to the
Holder upon such Holder’s exercise of an Award or the vesting of an Award to
satisfy the tax withholding obligations of the Company or an Affiliate.

The Committee may, in its discretion, permit a Holder to satisfy any
tax-withholding obligation arising upon the vesting of or payment under an Award
by delivering to the Holder a reduced number of shares of Stock in the manner
specified herein. If permitted by the Committee and acceptable to the Holder, at
the time of vesting of shares under the Award, the Company shall (a) calculate
the amount of the Company’s or an Affiliate’s tax withholding obligation on the
assumption that all such shares of Stock vested under the Award are made
available for delivery; (b) reduce the number of such shares of Stock made
available for delivery so that the Fair Market Value of the shares of Stock
withheld on the vesting date approximates the Company’s or an Affiliate’s tax
withholding obligation; and (c) in lieu of the withheld shares of Stock, remit
cash to the United States Treasury and/or other applicable governmental
authorities, on behalf of the Holder, in the amount of the tax withholding
obligation. The



--------------------------------------------------------------------------------

Company shall withhold only whole shares of Stock to satisfy its tax-withholding
obligation. Where the Fair Market Value of the withheld shares of Stock does not
equal the amount of the tax withholding obligation, the Company shall withhold
shares of Stock with a Fair Market Value slightly less than the amount of the
tax withholding obligation and the Holder must satisfy the remaining minimum
withholding obligation in some other manner permitted under this Section 17.3.
The withheld shares of Stock not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and the Holder’s
right, title and interest in such shares of Stock shall terminate.

The Company shall have no obligation upon vesting or exercise of any Award or
lapse of restrictions on an Award until the Company or an Affiliate has received
payment sufficient to cover the tax withholding obligation with respect to that
vesting, exercise or lapse of restrictions. Neither the Company nor any
Affiliate shall be obligated to advise a Holder of the existence of the tax or
the amount which it will be required to withhold.

17.4 Indemnification of the Committee. The Company shall indemnify each past,
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of willful
misconduct in the performance of his or her duty as a member of the Committee.
In addition, no right of indemnification under the Plan shall be available to or
enforceable by any member of the Committee unless, within sixty (60) days after
institution of any action, suit or proceeding, such member shall have offered
the Company, in writing, the opportunity to handle and defend same at its own
expense. This right of indemnification shall inure to the benefit of the heirs,
executors or administrators of each member of the Committee and shall be in
addition to all other rights to which a member of the Committee may be entitled
as a matter of law, contract or otherwise.

17.5 Gender and Number. If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.

17.6 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

17.7 Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.

17.8 Other Compensation Plans. The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees, Directors or Third Party Service Providers.

17.9 Retirement and Welfare Plans. Neither Awards made under the Plan nor shares
of Stock or cash paid pursuant to such Awards, may be included as “compensation”
for purposes of computing the benefits payable to any person under the Company’s
or any Affiliate’s retirement plans (both qualified and non-qualified) or
welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a participant’s benefit.

17.10 Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.

17.11 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.



--------------------------------------------------------------------------------

17.12 Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

17.13 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

17.14 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.

17.15 Investment Representations. The Committee may require any person receiving
Stock pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such Stock.

17.16 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
employees, the Committee, in its sole discretion, shall have the power and
authority to (a)determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable—any subplans and modifications to Plan terms and procedures
established under this Section 17.16 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Exchange Act, the Code, any securities law or governing
statute or any other applicable law.

17.17 Settlement of Disputes. Any controversy arising out of or relating to the
Plan or an Award Agreement shall be resolved solely and exclusively by the state
and federal courts in Houston, Texas.

17.18 No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

17.19 Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the sole and exclusive jurisdiction and venue of the federal or state courts of
the State of Texas to resolve any and all issues that may arise out of or relate
to the Plan or any related Award Agreement.